  Exhibit 10.6    THIRD AMENDED AND RESTATED SECURED TERM NOTE             FOR
VALUE RECEIVED, eLEC COMMUNICATIONS CORP., a New York  corporation (the
“Borrower”), hereby promises to pay to LAURUS MASTER FUND, LTD., c/o  M&C
Corporate Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, 
George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or
its  registered assigns or successors in interest, on order, the sum of One
Million Nine Hundred Sixty  Six Thousand Six Hundred Sixty Seven Dollars
($1,966,667), together with any accrued and  unpaid interest hereon, on
September 30, 2010 (the “Maturity Date”) if not sooner paid.              This
Note amends and restates in its entirety (and is given in substitution for and
not in  satisfaction of) that certain $2,200,000 Second Amended and Restated
Secured Term Note made  by the Borrower in favor of Holder on September 7,
2007.              This Third Amended and Restated Secured Term Note (the
“Note”) is intended to be a  registered obligation within the meaning of
Treasury Regulation Section 1.871-14(c)(1)(i) and  the Borrower (or its agent)
shall register this Note (and thereafter shall maintain such  registration) as
to both principal and any stated interest. Notwithstanding any document, 
instrument or agreement relating to this Note to the contrary, transfer of this
Note (or the right to  any payments of principal or stated interest thereunder)
may only be effected by (i) surrender of  this Note and either the reissuance by
the Borrower of this Note to the new holder or the issuance  by the Borrower of
a new instrument to the new holder, or (ii) transfer through a book entry 
system maintained by the Borrower (or its agent), within the meaning of Treasury
Regulation  Section 1.871-14(c)(1)(i)(B).              Capitalized terms used
herein without definition shall have the meanings ascribed to such  terms in
that certain Securities Purchase Agreement dated as of November 30, 2005 between
the  Borrower and the Holder (as amended, modified or supplemented from time to
time, the  “Purchase Agreement”).              The following terms shall apply
to this Note:    ARTICLE I INTEREST & AMORTIZATION                       1.1 
Interest Rate. Subject to Sections 3.2 and 4.6 hereof, interest payable on  this
Note shall accrue at a rate per annum (the “Interest Rate”) equal to the “prime
rate”  published in The Wall Street Journal from time to time, plus two percent
(2%). The prime rate  shall be increased or decreased as the case may be for
each increase or decrease in the prime rate  in an amount equal to such increase
or decrease in the prime rate; each change to be effective as  of the day of the
change in such rate. Interest shall be (i) calculated on the basis of a 360 day 
year, and (ii) payable monthly, in arrears, commencing on November 1, 2007 and
is payable on  the first business day of each consecutive calendar month
thereafter until the Maturity Date (and  on the Maturity Date), whether by
acceleration or otherwise (each, a “Repayment Date”). 


--------------------------------------------------------------------------------

                    1.2     Maturity Date. The principal amount outstanding
under this Note,  together with any accrued and unpaid interest to date on such
amount plus any and all other  amounts which are then owing under this Note, the
Purchase Agreement or any other Related  Agreement but have not been paid, shall
be due and payable on the Maturity Date.    ARTICLE II REPAYMENT                
      2.1     Optional Redemption in Cash. The Borrower will have the option of 
prepaying this Note in whole or in part (“Optional Redemption”) by paying to the
Holder a sum  of money (the “Redemption Amount”) equal to the principal amount
of this Note together with  accrued but unpaid interest thereon and any and all
other sums due, accrued or payable to the  Holder arising under this Note, the
Purchase Agreement or any Related Agreement outstanding  on the Redemption
Payment Date (as defined below). The Borrower shall deliver to the Holder a 
written notice of redemption (the “Notice of Redemption”) specifying the date
for such  Optional Redemption (the “Redemption Payment Date”), which date shall
be no more than ten  (10) business days after the date of the Notice of
Redemption (the “Redemption Period”), and  the principal amount of this Note to
be redeemed. On the Redemption Payment Date, the  relevant Redemption Amount
must be paid in good funds to the Holder. In the event the  Borrower fails to
pay the relevant Redemption Amount on the Redemption Payment Date as set  forth
herein, then such Redemption Notice will be null and void.    ARTICLE III EVENTS
OF DEFAULT                       3.1     Events of Default. The occurrence of
any of the following events set forth  in subparagraphs (a) through  (i),
inclusive, is an “Event of Default”:                                  (a)   
 Failure to Pay Principal, Interest or other Fees. The Borrower fails           
to pay when due any installment of principal, interest or other fees hereon in
accordance            herewith, and in any such case, such failure shall
continue for a period of three (3) days            following the date upon which
any such payment was due.                                  (b)     Breach of
Covenant. The Borrower breaches any covenant or any            other term or
condition of this Note or the Purchase Agreement in any material respect, or
the            Borrower or any of its Subsidiaries breaches any covenant or any
other term or condition of any            Related Agreement in any material
respect and, in any such case, such breach, if subject to cure,           
continues for a period of fifteen (15) days after the occurrence thereof.       
                          (c)     Breach of Representations and Warranties. Any
representation or            warranty made by the Borrower in this Note or the
Purchase Agreement, or by the Borrower or            any of its Subsidiaries in
any Related Agreement, shall, in any such case, be false or misleading         
  in any material respect on the date that such representation or warranty was
made or deemed            made.                                      (d)    
Receiver or Trustee. The Borrower or any of its Subsidiaries shall           
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a      2


--------------------------------------------------------------------------------

          receiver or trustee for it or for a substantial part of its property
or business; or such a receiver or            trustee shall otherwise be
appointed.                                  (e)     Judgments. Any money
judgment, writ or similar final process            shall be entered or filed
against the Borrower or any of its Subsidiaries or any of their respective     
      property or other assets for more than $250,000, and shall remain
unvacated, unbonded or            unstayed for a period of sixty (60) days.     
                            (f)     Bankruptcy. Bankruptcy, insolvency,
reorganization or liquidation            proceedings or other proceedings or
relief under any bankruptcy law or any law for the relief of            debtors,
voluntary or involuntary, shall be instituted by or against the Borrower or any
of its            Subsidiaries and, only in the case of an involuntary case
commenced against the Borrower or any            of its Subsidiaries, the
petition is not controverted within ten (10) days, or is not dismissed within   
        sixty (60) days after commencement of the case, or the Borrower or any
of its Subsidiaries shall            (i) become insolvent, cease operations,
dissolve and/or terminate its business existence, (ii) apply            for,
consent to, or suffer to exist the appointment of, or the taking of possession
by, a receiver,            custodian, trustee, liquidator or other fiduciary of
itself or of all or a substantial part of its            property, (iii) make a
general assignment for the benefit of creditors or (iv) take any action for     
      the purpose of effecting any of the foregoing.                           
      (g)     Stop Trade. An SEC stop trade order or Principal Market trading   
        suspension of the Common Stock shall be in effect for five (5)
consecutive days or five (5) days            during a period of ten (10)
consecutive days, excluding in all cases a suspension of all trading on         
  a Principal Market, provided that the Borrower shall not have been able to
cure such trading            suspension within thirty (30) days of the notice
thereof or list the Common Stock on another            Principal Market within
sixty (60) days of such notice. The “Principal Market” for the Common           
Stock shall include the NASD OTC Bulletin Board, NASDAQ Capital Market, NASDAQ 
          National Market System, American Stock Exchange, or New York Stock
Exchange (whichever            of the foregoing is at the time the principal
trading exchange or market for the Common Stock).                               
  (h)     Default Under Related Agreements or Other Agreements. (i) The         
  occurrence and continuance of any Event of Default under and as defined in the
Purchase            Agreement or any Related Agreement or any event of default
(or similar term) under any other            indebtedness or (ii) an Event of
Default shall occur under and as defined in the Securities            Purchase
Agreement dated as of May 31, 2006 by and between the Company and the Holder
(as            amended, modified and/or supplemented from time to time, the “May
2006 Purchase            Agreement”) or any Related Agreement (as defined in the
May 2006 Purchase Agreement);.                                  (i)     The LV
Agreements. An Event of Default shall occur under and            as defined in
(i) the Securities Purchase Agreement dated as of September 28, 2007 by and     
      among the Company, the purchasers party thereto from time to time and LV
Administrative            Services, LLC, as administrative and collateral agent
for such purchasers (as amended, modified            and/or supplemented from
time to time, the “LV Purchase Agreement”) or (ii) any Related           
Agreement (as defined in the LV Purchase Agreement), as each may be amended,
restated,            modified and/or supplemented from time to time; or      3


--------------------------------------------------------------------------------

                              (j)      Change in Control. (i) Any “Person” or
“group” (as such terms are            defined in Sections 13(d) and 14(d) of the
Exchange Act, as in effect on the date hereof) is or            becomes the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange 
          Act), directly or indirectly, of 35% or more on a fully diluted basis
of the then outstanding voting            equity interest of the Borrower or
(ii) the Board of Directors of the Borrower shall cease to            consist of
a majority of the Board of Directors of the Borrower on the date hereof (or
directors            appointed by a majority of the Board of Directors in effect
immediately prior to such            appointment).                             
3.2     Default Interest Rate.  Following the occurrence and during the 
continuance of an Event of Default, the Borrower shall pay additional interest
on this Note in an  amount equal to one percent (1%) per month, and all
outstanding obligations under this Note,  including unpaid interest, shall
continue to accrue such additional interest from the date of such  Event of
Default until the date such Event of Default is cured or waived.               
        3.3     Default Payment. Following the occurrence and during the
continuance of  an Event of Default, the Holder, at its option, may demand
repayment in full of all obligations  and liabilities owing by Borrower to the
Holder under this Note, the Purchase Agreement and/or  any other Related
Agreement and/or may elect, in addition to all rights and remedies of the 
Holder under the Purchase Agreement and the other Related Agreements and all
obligations and  liabilities of the Borrower under the Purchase Agreement and
the other Related Agreements, to  require the Borrower to make a default payment
(“Default Payment”). The Default Payment  shall be 110% of the outstanding
principal amount of the Note, plus accrued but unpaid interest,  all other fees
then remaining unpaid, and all other amounts payable hereunder. The Default 
Payment shall be applied first to any fees due and payable to the Holder
pursuant to this Note,  the Purchase Agreement, and/or the other Related
Agreements, then to accrued and unpaid  interest due on this Note and then to
the outstanding principal balance of this Note. The Default  Payment shall be
due and payable immediately on the date that the Holder has exercised its 
rights pursuant to this Section 4.3.                          3.4     Cumulative
Remedies. The remedies under this Note shall be cumulative.    ARTICLE IV
MISCELLANEOUS                       4.1     Failure or Indulgence Not Waiver. No
failure or delay on the part of the  Holder hereof in the exercise of any power,
right or privilege hereunder shall operate as a waiver  thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude  other
or further exercise thereof or of any other right, power or privilege. All
rights and  remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies  otherwise available.                              4.2   
 Notices. Any notice herein required or permitted to be given shall be in 
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified,  (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the  recipient, if not, then on the next business day,
(c) five days after having been sent by registered  or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a      4


--------------------------------------------------------------------------------

nationally recognized overnight courier, specifying next day delivery, with
written verification of  receipt. All communications shall be sent to the
Borrower at the address provided in the  Purchase Agreement executed in
connection herewith, with a copy to Pryor Cashman LLP, 410  Park Avenue, New
York, New York 10022, Attention: Eric M. Hellige, Esq., facsimile number  (212)
798-6380 and to the Holder at the address provided in the Purchase Agreement for
such  Holder, with a copy to Portfolio Services 335 Madison Avenue, 10th Floor,
New York, New  York 10017, facsimile number (212) 541-4434, or at such other
address as the Borrower or the  Holder may designate by ten days advance written
notice to the other parties hereto.                        4.3     Amendment
Provision. The term “Note” and all reference thereto, as used  throughout this
instrument, shall mean this instrument as originally executed, or if later
amended  or supplemented, then as so amended or supplemented, and any successor
instrument issued, as it  may be amended or supplemented.                       
4.4     Assignability. This Note shall be binding upon the Borrower and its 
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns,  and may be assigned by the Holder in full or in part at
any time . This Note shall not be assigned  by the Borrower without the consent
of the Holder.                        4.5     Governing Law. This Note shall be
governed by and construed in  accordance with the laws of the State of New York,
without regard to principles of conflicts of  laws. Any action brought by either
party against the other concerning the transactions  contemplated by this
Agreement shall be brought only in the state courts of New York or in the 
federal courts located in the State of New York. Both parties and the individual
signing this  Note on behalf of the Borrower agree to submit to the jurisdiction
of such courts. The prevailing  party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In  the event that any
provision of this Note is invalid or unenforceable under any applicable statute 
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict  therewith and shall be deemed modified to conform with
such statute or rule of law. Any such  provision which may prove invalid or
unenforceable under any law shall not affect the validity or  enforceability of
any other provision of this Note. Nothing contained herein shall be deemed or 
operate to preclude the Holder from bringing suit or taking other legal action
against the  Borrower in any other jurisdiction to collect on the Borrower’s
obligations to Holder, to realize  on any collateral or any other security for
such obligations, or to enforce a judgment or other  court in favor of the
Holder.                        4.6     Maximum Payments. Nothing contained
herein shall be deemed to  establish or require the payment of a rate of
interest or other charges in excess of the maximum  permitted by applicable law.
In the event that the rate of interest required to be paid or other  charges
hereunder exceed the maximum permitted by such law, any payments in excess of
such  maximum shall be credited against amounts owed by the Borrower to the
Holder and thus  refunded to the Borrower.                        4.7   
 Security Interest and Guarantee. The Holder has been granted a security 
interest (i) in certain assets of the Borrower and its Subsidiaries as more
fully described in the  Master Security Agreement dated as of February 8, 2005
and (ii) pursuant to the Stock Pledge  Agreement dated as of February 8, 2005.
The obligations of the Borrower under this Note are      5


--------------------------------------------------------------------------------

guaranteed by certain Subsidiaries of the Borrower pursuant to the Subsidiary
Guaranty dated as  of February 8, 2005.                        4.8    
Construction. Each party acknowledges that its legal counsel participated  in
the preparation of this Note and, therefore, stipulates that the rule of
construction that  ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation  of this Note to favor any party
against the other.                        4.9     Cost of Collection. If default
is made in the payment of this Note, the  Borrower shall pay to Holder
reasonable costs of collection, including reasonable attorney’s fees.           
            4.10    Business Day. If any Repayment Date is a Saturday, Sunday or
a day on  which banking institutions in New York City are not required to be
open for business (each, a  “Legal Holiday”), payment of any Monthly Amount due
on such day may be made on the next  succeeding day that is not a Legal Holiday,
and no interest shall accrue in respect of such  payment for the intervening
period.    [Balance of page intentionally left blank; signature page follows.]  
  6


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Borrower has caused this Third Amended and
Restated  Note to be signed in its name effective as of this 28th day of
September 2007.                                                                 
          eLEC COMMUNICATIONS CORP.                                             
                            By: /s/ Paul H.
Riss                                                                            
                                            Name: Paul H. Riss 
                                                                           
Title: Chief Executive Officer    WITNESS:    /s/ Lauri Vertrees             
SIGNATURE PAGE TO  THIRD AMENDED AND RESTATED  SECURED TERM NOTE 


--------------------------------------------------------------------------------